DETAILED ACTION
The Examiner of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Bridget Bunner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 44-63 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 44-61, directed to a T-cell genetically modified to express two distinct separate CARs, in the reply filed on 01 April 2022 is acknowledged.
Claims 62 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 April 2022.
	Claims 44-61 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 October 2021, 08 June 2021, and 18 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
1.	Claims 45-50, 53, 54, 55, 57, 58, and 60 are objected to because of the following informalities:  
1a.	In claim 45, line 3, the parentheses and limitation at the end of the claim is awkward.  It is suggested that lines 1-3 are reworded to recite, for example, “…wherein the antigen binding domain that binds specifically to CD138 is a single chain variable fragment (anti-CD138 scFv) and the antigen binding domain[s] that binds specifically to CD38 is a single chain variable fragment (anti-CD38 scFv) 
1b.	In claim 46, lines 1-5, the words “the” and “of” are missing and should be inserted in each of the four recitations of the phrase “amino acid sequence SEQ ID NO:” (i.e., having the amino acid sequence of SEQ ID NO:).
1c.	In claim 47, line 2, the phrase “the other one of the CARs” is awkward and should be amended to recite “the other CAR” (i.e., “and the other CAR comprises an activation domain”).
1d.	In claim 48, lines 2-5, the word “is” is missing and should be inserted before each of the four recitations of “devoid” (i.e., and is devoid of…).
1e.	In claim 49, line 5, the word “an” is missing and should be inserted before “FcRγ”.
1f.	In claim 49, lines, 5, 7, 8, the word “of” is missing and should be inserted before each of the three recitations of “SEQ ID NO:” (i.e., of SEQ ID NO:).
1g.	In claim 49, line 8, the word “the” is missing and should be inserted before the phrase “amino acid sequence”.
1h.	In claim 50, lines 1-2, the words “the” and “of” are missing and should be inserted in each of the two recitations of the phrase “amino acid sequence SEQ ID NO:” (i.e., having the amino acid sequence of SEQ ID NO:).
1i.	In claim 53, lines 2-7, the words “the” and “of” are missing and should be inserted in each of the six recitations of the phrase “amino acid sequence SEQ ID NO:” (i.e., has/having the amino acid sequence of SEQ ID NO:).
1j.	In claim 53, lines 9, 11, 13, 15, and 17, the word “the” is missing and should be inserted before each of the five recitations of the phrase “DNA sequence” (i.e., encoded by the DNA sequence set forth in). 
1k.	In claim 54, lines 1, 3, and 4, the words “the” and “of” are missing and should be inserted in each of the three recitations of the phrase “having DNA sequence SEQ ID NO:” (i.e., having the amino acid sequence of SEQ ID NO:).
1l.	In claim 57, lines 2-7, the words “the” and “of” are missing and should be inserted in each of the six recitations of the phrase “amino acid sequence SEQ ID NO:” (i.e., has the amino acid sequence of SEQ ID NO:).
1m.	In claim 57, lines 8-12 and 14, the words “the” and “of” are missing and should be inserted in each of the six recitations of the phrase “encoded by DNA sequence SEQ ID NO:” (i.e., encoded by the DNA sequence of SEQ ID NO:).
1n.	In claim 58, lines 1-2, the words “the” and “of” are missing and should be inserted in each of the three recitations of “DNA sequence SEQ ID NO:” (i.e., the DNA sequence of SEQ ID NO:). 
1o.	In claims 55 and 60, the word “a” is missing before “CD4+” and “CD8+” (i.e., is selected from a CD4+ T-cell and a CD8+ T-cell).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 46, 49, 50, 53, 54, 57, 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 46 is directed to a genetically modified T cell, wherein the anti-CD138 scFv comprises a VL domain having amino acid sequence SEQ ID NO: 13 or an analog thereof and a VH domain having amino acid sequence SEQ ID NO: 14 or an analog thereof; and/or wherein the anti-CD38 scFv domain comprises a VL domain having amino acid sequence SEQ ID NO: 15 or an analog thereof and a VH domain having amino acid sequence SEQ ID NO: 16 or an analog thereof, wherein the VL and VH domains are bound by a peptide linker and wherein the analog has at least 70% identity to the original sequence.  Claim 49 recites an analog of the activation domain amino acid sequence of SEQ ID NO: 10; an analog of the costimulatory domain amino acid sequence of SEQ ID NO: 22; and an analog of the peptide linker amino acid sequence of SEQ ID NO: 17.  Claim 50 recites that the first CAR has amino acid sequence of SEQ ID NO: 24 or an analog thereof, and the second CAR has amino acid sequence of SEQ ID NO: 25 or an analog thereof, and wherein the analog has at least 85% identity to the original sequence.  Claims 53, 54, 57, and 58 also recite numerous sequences in conjunction with “an analog thereof” or “a variant thereof”.
	The specification of the instant application teaches that “peptide analog” and “analog” are used interchangeably and refer to an analog of a peptide having at least 70% sequence identity to the original peptide, wherein the analog retains the activity of the original peptide (page 11, [0062]).  The specification continues to disclose that the term “analog” refers to a peptide or a protein that contains substitutions, rearrangements, deletions, additions, and/or chemical modifications in the amino acid sequence of the parent (original) peptide or a protein (page 12, [0062]).  The specification also states that the term “variant” refers to a DNA polynucleotide having at least 70% sequence identity to the original polynucleotide and may include mutations such as deletion, addition, or substitution such that the mutations d not change the open reading frame (page 18, [0094]).  The specification teaches full length amino acid sequences for the following: anti-CD138 scFv VH and VL (SEQ ID NOs: 13, 14); anti-CD38 scFv VH and VL (SEQ ID NOs: 15, 16); first CAR (SEQ ID NO: 24); second CAR (SEQ ID NO: 25); FcRγ (SEQ ID NO: 23); co-stimulatory domain of CD28 (SEQ ID NO: 22); and linker (SEQ ID NO: 17).  The specification also teaches full-length sequences for all of the domains, peptides, and constructs recited in claims 53, 54, 57, and 58.  
Therefore, the “analog” and “variant” limitations recited in the instant claims are broadly interpreted by the Examiner as reading upon amino acid sequences and nucleic acid sequences that have at least 70% sequence identity to the original sequence or 85% sequence identity to the original sequence (claims 50, 53, and 57). However, the specification does not teach any analogs, variants, substitutions, insertions, or deletions of the original amino acid sequences and nucleic acid sequences recited in the instant claims, other than the full-length sequences of SEQ ID NOs: 13-20, 22-34, and 39. 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the factors present in the claims for a genetically modified T cell, wherein the T cell expresses two distinct, separate chimeric antigen receptors (CARs) are structural characteristics that the CARs comprise specific domain amino acid sequence and nucleic acid sequence analogs and variants that have at least 70% or 85% sequence identity to the original sequences of SEQ ID NOs: 13-20, 22-34, and 39 and (2) functional characteristics of binding to CD138, binding to CD38, being an activation domain, being a costimulatory domain, being a peptide linker, and being a self-cleaving peptide, for example.  There is no identification of any particular sequence or structure of the scFvs or domains that must be conserved in order to provide the required functions listed above.  Thus, the claims are drawn to a genus of genetically modified T cells that comprise a genus of CARs that comprise amino acid sequence and nucleic acid sequence analogs and variants.
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of analog/variant domain sequences of SEQ ID NOs: 13-20, 22-34, and 39 and the functions of binding to CD138, binding to CD38, being an activation domain, being a costimulatory domain, being a peptide linker, and being a self-cleaving peptide. In other words, the specification does not teach the structure which results in an amino acid sequence or nucleic acid sequence with the claimed required characteristics.  The description of the full-length sequences of SEQ ID NOs: 13-20, 22-34, and 39 is not adequate written description of an entire genus of scFv and domain analogs and variants that have at least 70% or 85% sequence identity to SEQ ID NOs: 13-20, 22-34, and 39.
The art recognizes that protein function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  
Regarding the single chain variable fragment (scFv) sequences recited in the instant claims, it is also well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA. Vol 79, page 1979, 1982) and Zhang et al. (mAbs 7(1): 42-52, 2005; page 45, column 2)). Zhang et al. also indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (page 46, column 1). It is noted that numerous other publications also acknowledge that conservative substitutions would in fact change the binding ability of antibodies, if not substantially reduce the affinity (see Vasudevan et al., Blood Cell Mol Dis 32: 176-181, 2004;; Brummell et al, Biochemistry 32: 1180-1187, 1993;; Kobayashi et al., Protein Engineering 12: 879-844, 1999;; Burks et al., PNAS 94: 412-417, 1997;; Jang et al., Mol Immunol 35: 1207-1217, 1998; Brorson et al. J Immunol 163: 6694-6701, 1999;; Colman, Res Immunol 145: 33-36, 1994). Thus, the state of the art recognized that it would be highly unpredictable that chimeric antigen receptors (CARs) comprising specific domain amino acid sequence and nucleic acid sequence analogs and variants that have at least 70% or 85% sequence identity to the original sequences of SEQ ID NOs: 13-20, 22-34, and 39, would maintain the required conformation and have the requisite antigen binding function.
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the amino acid sequence and nucleic acid sequence analogs and variants that have at least 70% or 85% sequence identity to the original sequences of SEQ ID NOs: 13-20, 22-34, and 39, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The scFv or domain is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only a genetically modified T-cell that comprises the full-length amino acid sequences and nucleic acid sequences of SEQ ID NOs: 13-20, 22-34, and 39, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   



3.	Claims 46, 49, 50, 53, 54, 57, 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified T-cell that comprises full-length amino acid sequences and nucleic acid sequences of SEQ ID NOs: 13-20, 22-34, and 39, does not reasonably provide enablement for a genetically modified T-cell that comprises amino acid sequence and nucleic acid sequence analogs and variants that have at least 70% or 85% sequence identity to the original sequences of SEQ ID NOs: 13-20, 22-34, and 39.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 46 is directed to a genetically modified T cell, wherein the anti-CD138 scFv comprises a VL domain having amino acid sequence SEQ ID NO: 13 or an analog thereof and a VH domain having amino acid sequence SEQ ID NO: 14 or an analog thereof; and/or wherein the anti-CD38 scFv domain comprises a VL domain having amino acid sequence SEQ ID NO: 15 or an analog thereof and a VH domain having amino acid sequence SEQ ID NO: 16 or an analog thereof, wherein the VL and VH domains are bound by a peptide linker and wherein the analog has at least 70% identity to the original sequence.  Claim 49 recites an analog of the activation domain amino acid sequence of SEQ ID NO: 10; an analog of the costimulatory domain amino acid sequence of SEQ ID NO: 22; and an analog of the peptide linker amino acid sequence of SEQ ID NO: 17.  Claim 50 recites that the first CAR has amino acid sequence of SEQ ID NO: 24 or an analog thereof, and the second CAR has amino acid sequence of SEQ ID NO: 25 or an analog thereof, and wherein the analog has at least 85% identity to the original sequence.  Claims 53, 54, 57, and 58 also recite numerous sequences in conjunction with “an analog thereof” or “a variant thereof”.
	The specification of the instant application teaches that “peptide analog” and “analog” are used interchangeably and refer to an analog of a peptide having at least 70% sequence identity to the original peptide, wherein the analog retains the activity of the original peptide (page 11, [0062]).  The specification continues to disclose that the term “analog” refers to a peptide or a protein that contains substitutions, rearrangements, deletions, additions, and/or chemical modifications in the amino acid sequence of the parent (original) peptide or a protein (page 12, [0062]).  The specification also states that the term “variant” refers to a DNA polynucleotide having at least 70% sequence identity to the original polynucleotide and may include mutations such as deletion, addition, or substitution such that the mutations d not change the open reading frame (page 18, [0094]).  The specification teaches full length amino acid sequences for the following: anti-CD138 scFv VH and VL (SEQ ID NOs: 13, 14); anti-CD38 scFv VH and VL (SEQ ID NOs: 15, 16); first CAR (SEQ ID NO: 24); second CAR (SEQ ID NO: 25); FcRγ (SEQ ID NO: 23); co-stimulatory domain of CD28 (SEQ ID NO: 22); and linker (SEQ ID NO: 17).  The specification also teaches full-length sequences for all of the domains, peptides, and constructs recited in claims 53, 54, 57, and 58.  
Therefore, the “analog” and “variant” limitations recited in the instant claims are broadly interpreted by the Examiner as reading upon amino acid sequences and nucleic acid sequences that have at least 70% sequence identity to the original sequence or 85% sequence identity to the original sequence (claims 50, 53, and 57). However, the specification does not teach any analogs, variants, substitutions, insertions, or deletions of the original amino acid sequences and nucleic acid sequences recited in the instant claims, other than the full-length sequences of SEQ ID NOs: 13-20, 22-34, and 39. 
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the antigen binding domains (scFvs), activation domains, costimulatory domains, linkers, leader peptides, and self-cleaving domains (and DNA constructs thereof) which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph).  Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract). There is little guidance in the specification indicating which amino acids are considered essential for the tetraspanin/anti-TLR antibody fusion protein of the instant claims.
Additionally, it is not well established in the art that all variable domains are amenable to modifications much less even conservative.  Numerous publications acknowledge that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. Zhang et al. indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (mAbs 7(1): 42-52, 2005; page 46, column 1).  Brummell et al. (Biochemistry 32:1180-1187 (1993)) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, ¶2 to p. 1184, Col. 1, ¶1). Brummell demonstrate that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999)) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained “a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding” (Table 1).  However, Kobayashi et al. note “replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv” (p. 883, Col. 2, ¶3).  Burks et al. (PNAS 94:412-417 (1997)) disclose scanning saturation mutagenesis of the anti-digoxin scFv (26-10) which also binds digitoxin and digoxigenin with high affinity and with 42-fold lower affinity to ouabain. 114 mutant scFvs were characterized for their affinities for digoxin, digitonin, digoxignenin and oubain. Histogram analysis of the mutants (Figure 2) reveals that “not all residues are optimized in even high affinity antibodies such as 26-10, and that the absence of close contact with the hapten confers higher plasticity, i.e., the ability to tolerate a wider range of substitutions without compromising binding (p. 415, Col. 2, ¶4- p. 416, ¶1).
Jang et al. (Molec. Immunol. 35:1207-1217 (1998)) teach that single amino acid mutations to the CDRH3 of a scFV derived from 2C10, an anti-dsDNA autoantibody, reduced the binding activity about 20-50% compared to the unmutated scFv (Table 4). Brorson et al. (J. Immunol. 163:6694-6701 (1999)) teach that single amino acid substitutions to the CDRs of IgM Abs for the bacterial protein, levan, are ablated.  Colman (Research in Immunol. 145:33-36 (1994)) teaches that single amino acid changes within the interface of an antibody-antigen complex are important and that inasmuch as the interaction can tolerate amino acid sequence substitutions, “a very conservative substitution may abolish binding” while “in another, a non-conservative substitution may have very little effect on the binding” (p. 35, Col. 1, ¶1).  
Furthermore, the relevant art teaches that while CDR3 is important for antigen-binding, the conformations of other CDRs as well as framework residues also influence binding. MacCallum et al. (J Mol Biol. 262: 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col). De Pascalis et al. (The Journal of Immunology. 169: 3076-3084, 2002) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochemical and Biophysical Research Communications 307: 198-205, 2003), who constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also teach that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column). Vajdos et al. (J Mol Biol. 320: 415-428, 2002) teach that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left column). Holm et al. (Mol Immunology 44: 1075-1084, 2007) describe the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain was also involved (abstract). Chen et al. (J Mol Biol. 293: 865-881, 1999) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). Wu et al. (J Mol Biol. 294: 151-162, 1999) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col) but certain residues have been identified as important for maintaining conformation. Sela-Culang et al. (Front Immunol 4: 302, 2013) also teach that it is now well-established that some of the framework residues may play an important role in antigen binding (page 7, column 1, last full paragraph through entirety of column 2).
The amount of experimentation required to generate amino acid sequence and nucleic acid sequence analogs and variants that have at least 70% sequence identity or 85% sequence identity to SEQ ID NOs: 13-20, 22-34, and 39 would not have been routine, much less could one of ordinary skill in the art predict that any one or combination of all the analogs and variants encompassed by the instant claims would result in the first and second CARs of the genetically modified T cells having antigen binding activity.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of analogs and variants of SEQ ID NOs: 13-20, 22-34, and 39 of the encompassed claims.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the genus of amino acid sequence and nucleic acid sequence analogs and variants in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
Due to the large quantity of experimentation necessary to generate all possible amino acid sequence and nucleic acid sequence analogs and variants that have at least 70% sequence identity or 85% sequence identity to SEQ ID NOs: 13-20, 22-34, and 39 and screen such for the desired functional activity; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




4.	Claims 44-47, 49, 51, 52, 53, 55, 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dusseaux, M. (WO 2017/025323, published 16 February 2017; cited on the IDS of 18 November 2020).
	Dusseaux teaches T cells comprising chimeric antigen receptors (CARs) directed to CD38 and CD138, wherein said cells are produced by introducing polynucleotides encoding the CARs into the cells (page 29, lines 24-30 through page 30, lines 18; page 11, lines 8-16; page 39, lines 1-18).  Dusseax indicates that the T cells are CD4+ or CD8+ T cells, meeting the limitations of instant claim 55 (page 87, lines 5-8). Dusseaux discloses that the CARs are synthetic receptors consisting of a targeting moiety associated with one or more signaling domains in a single fusion molecule (page 1, lines 24026).  Dusseaux indicates that the binding moiety of the CAR consists of an antigen-binding domain of a single-chain antibody (scFv) (page 1, lines 26-28).  Dusseaux states that the signaling domains may be derived from the cytoplasmic region of CD3ζ (zeta) and FcRγ (page 1, lines 29-30). Dusseaux teaches that costimulatory domains from CD28, 4-1BB, and OX40 may be added (page 1, line 32 through page 2, lines 1-2).  It is noted that the CD28 costimulatory domain amino acid sequence of SEQ ID NO: 113 of Dusseaux is 92.8% identical to the costimulatory domain amino acid sequence of SEQ ID NO: 22 as recited in instant claim 53 (see sequence alignment attached to the instant Office Action as Appendix A).  Dusseaux teaches that a CAR comprises a signal peptide sequence (page 15).  Dusseaux states that the antigen binding domains can be placed in tandem or on different transmembrane polypeptides (page 30, lines 32-33 through page 31, lines 1-2; page 38, lines 27-33 through page 39, lines 1-18). Dusseaux discloses an anti-CD38 CAR termed, “GMB005” (page 102, line 22).  The GMB005 VL amino acid sequence of SEQ ID NO: 66 (page 28 of Dusseaux) is 100% identical to the amino acid sequence of SEQ ID NO: 15 as recited in instant claim 46 (see sequence alignment attached to the instant Office Action as Appendix B).  The GMB005 VH amino acid sequence of SEQ ID NO: 70 is 100% identical to the amino acid sequence of SEQ ID NO: 16 as recited in instant claim 46 (see sequence alignment attached to the instant Office Action as Appendix C). Dusseaux indicates that the cell compositions of the invention may be administered to patients, meeting the limitations of instant claim 61 (page 95, lines 22-34; page 96).


5.	Claims 44, 45, 47-49, 51, 52, 55, 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotti et al. (WO 2014/138704; cited on the IDS of 18 November 2020).
	Dotti et al. teach a cell comprising a chimeric antigen receptor (CAR) specific for CD138 and at least one other CAR specific for an antigen, such as CD38 (pages 3-4, [0011-0012]; page 5, [0018]; page 18, [0056]).  Dotti et al. disclose that the cell encoding the CARs is a T cell, such as a CD4+ T cell and a CD8+ T cell, meeting the limitation of instant claims 1 and 55 (page 4, [0013]; page 5, [0017]; page 9, [0028]; page 10, [0031]).  Dotti et al. indicate that the engineered CAR generally may include an ectodomain, transmembrane domain, and endodomain (page 17, [0054]). The ectodomain of the CAR encompasses a signal peptide, antigen recognition domain (i.e., scFv specific for CD138 or CD38), and a spacer that links the antigen recognition to the transmembrane domain (pages 5-6, [0019]; page 18, [0056]; page 29, [0101]).  The endodomain of the CAR may comprise part or all of a cytoplasmic signaling/activation domain (such as CD3ζ) and/or part or all of one or more co-stimulatory molecules (page 1, [0004]; page 4, [0015]; pages 17-18, [0055, 0058]). Dotti et al. continue to teach that co-stimulatory molecules are CD28, 4-1BB, OX40, CD27, or CD80 (page 18, [0055]; page 21, [0066]).  Dotti et al. disclose that expression vectors encoding a CD138-specific CAR and a second CAR (such as CD38-specific) can be introduced into the cells as one or more DNA molecules or constructs, meeting the limitations of instant claim 51 (page 23, [0077]; page 24, [0080]).  Dotti et al. teach that the modified cells that express one or more CARs may be administered to an individual in need thereof, meeting the limitations of instant claim 61 (pages 25-26, [0083-0089]; pages 47-49, [0158-0161]).


6.	Claims 44, 45, 47, 49, 51, 52, 55, 56, 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (WO 2016/210293; cited on the IDS of 20 October 2021).
	Ma et al. teach an engineered cell comprising a first chimeric antigen receptor polypeptide including a first antigen recognition domain, a first signal peptide, a first hinge region, a first transmembrane region, a first co-stimulatory domain, and a first signaling domain; and a second chimeric antigen receptor polypeptide including a second antigen recognition domain, a second signal peptide, a second hinge region, a second transmembrane region, a second co-stimulatory domain, and a second signaling domain; wherein the first antigen recognition domain is different than the second antigen recognition domain (and polynucleotides encoding such) (page 3, lines 15-22; page 36, lines 5-16; page 37, lines 18-23; page 38, lines 5-11; page 28, lines 18-22 through page 29, lines 1-20; page 33, lines 8-13).  Ma et state that the antigen recognition domains (i) target CD38 and CD138 and (ii) may be single chain fragment variables (scFv) (page 24; page 38, lines 14-21; page 22, lines 9-13).  Ma et al. teach that the co-stimulatory domain includes a domain from CD28, 4-1BB, OX40, ICOS, and CD27, meeting the limitations of instant claim 49 (page 27, lines 18-22).  Ma et al. teach that the signaling domain includes a functional domain of CD3ζ (zeta) or FcRγ, meeting the limitations of instant claim 49 (page 27, lines 13-17). Ma et al. indicate that the engineered cell includes T cells, such as CD4 T cells and CD8 T cells, meeting the limitations of instant claim 55 (page 33, lines 16-19; page 34, lines 13-16).  Ma et al. disclose that a proteolytic cleavage site can be inserted between the different CAR units (page 44, lines 6-15; page 69, lines 21-23; page 70, lines 1-6; Figures 2A, 14A).  Ma et al. state that the constructs comprise a leader sequence (page 3, lines 9-11; page 13, lines 14-15; page 77, line 14; Figures 2A, 14A). Ma et al. teach that compositions of the invention can be used to generate a population of T cells for use in immunotherapy in the treatment of cancer, for example, meeting the limitations of instant claim 61 (page 48, lines 8-23 through page 49, lines 1-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 44-49, 51, 52, 53, 55, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Dotti et al. (WO 2014/138704; cited on the IDS of 18 November 2020) and Chang, L-J. (WO 2016/130598).
	The teachings are Dotti et al. are set forth above.
	Dotti et al. do not teach a T cell expressing a CAR, wherein the CAR comprises an anti-CD38 scFv comprising a VL domain having the amino acid sequence of SEQ ID NO:13 or an analog thereof and a VH domain having the amino acid sequence of SEQ ID NO: 14 or an analog thereof, wherein the analog has at least 70% identity to the original sequence.  Dotti et al. also do not teach that the anti-CD138 scFv domain has the amino acid sequence of SEQ ID NO: 18 or an analog thereof, wherein the analog has at least 85% sequence identity to the original sequence (and nucleic acids encoding such).
	Chang teaches a bi-specific CAR specific for CD138 and BCMA expressed by a T cell (page 1, lines 19-27; page 3, lines 14-16).  Chang discloses that the CAR comprises a first single chain (scFv) specific for CD138 (page 1, lines 23-24).  Chang also teaches a nucleic acid comprising a sequence that encodes a CAR as described (page 3, lines 4-8; page 32).  Chang discloses that the anti-CD138 scFv comprises a VL domain of SEQ ID NO: 16 that is 100% identical to the amino acid sequence of SEQ ID NO: 13 of instant claim 46 (pages 22-23; see also sequence alignment attached to the instant Office Action as Appendix D).  Chang indicates that the anti-CD138 scFv comprises a VH domain of SEQ ID NO: 15 that is 100% identical to the amino acid sequence of SEQ ID NO: 14 of instant claim 46 (page 22; see also sequence alignment attached to the instant Office Action as Appendix E). Chang teaches that the anti-CD138 scFv may comprise the amino acid sequence of SEQ ID NO: 36, which 98.3% identical to the amino acid sequence of SEQ ID NO: 18 of the instant application (page 58, lines 11-16; see also sequence alignment attached to the instant Office Action as Appendix F).  Chang states that the CD28 cytoplasmic domain can be utilized as the costimulatory domain in the CAR (page 28, lines 22-29 through page 29, lines 1-9).  It is noted that the CD28 domain of SEQ ID NO: 26 of Chang is 100% identical to the costimulatory domain amino acid sequence of SEQ ID NO: 22 recited in instant claim 53 (see sequence alignment attached to the instant Office Action as Appendix G).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the T cell comprising a chimeric antigen receptor (CAR) specific for CD138 and at least one other CAR specific for an antigen, such as CD38, of Dotti et al. by utilizing the anti-CD138 scFv sequences as taught by Chang.  The person of ordinary skill in the art would have been motivated to make that modification because the CD138 molecule is overexpressed on malignant plasma cells (such as multiple myeloma) and single and dual CAR constructs comprising the anti-CD138 scFv sequences of Chang bind and inhibit CD138 (see Dotti et al, page 1, [0005]; Chang, page 59, lines 25-29 through page 60; Figures 4D, 5, 6A, 7A-7B, 8, 9A, 10A, 10B). The person of ordinary skill in the art reasonably would have expected success because Chang successfully demonstrate that single and dual CARs comprising anti-CD138 scFv sequences bind CD138 and kill multiple myeloma cells over a short and long period of time (page 59, lines 25-29 through page 60; Figures 4D, 5, 6A, 7A-7B, 8, 9-10). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


8.	Claims 44-47, 49, 51, 52, 53, 55, 56, 57, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (WO 2016/210293; cited on the IDS of 20 October 2021) and Chang, L-J. (WO 2016/130598).
	The teachings of Ma et al. are set forth above.
	Ma et al. do not teach an engineered T cell expressing a CAR, wherein the CAR comprises an anti-CD38 scFv comprising a VL domain having the amino acid sequence of SEQ ID NO:13 or an analog thereof and a VH domain having the amino acid sequence of SEQ ID NO: 14 or an analog thereof, wherein the analog has at least 70% identity to the original sequence.  Ma et al. also do not teach that the anti-CD138 scFv domain has the amino acid sequence of SEQ ID NO: 18 or an analog thereof, wherein the analog has at least 85% sequence identity to the original sequence (and nucleic acids encoding such).
Chang teaches a bi-specific CAR specific for CD138 and BCMA expressed by a T cell (page 1, lines 19-27; page 3, lines 14-16).  Chang discloses that the CAR comprises a first single chain (scFv) specific for CD138 (page 1, lines 23-24).  Chang also teaches a nucleic acid comprising a sequence that encodes a CAR as described (page 3, lines 4-8; page 32).  Chang discloses that the anti-CD138 scFv comprises a VL domain of SEQ ID NO: 16 that is 100% identical to the amino acid sequence of SEQ ID NO: 13 of instant claim 46 (pages 22-23; see also sequence alignment attached to the instant Office Action as Appendix D).  Chang indicates that the anti-CD138 scFv comprises a VH domain of SEQ ID NO: 15 that is 100% identical to the amino acid sequence of SEQ ID NO: 14 of instant claim 46 (page 22; see also sequence alignment attached to the instant Office Action as Appendix E). Chang teaches that the anti-CD138 scFv may comprise the amino acid sequence of SEQ ID NO: 36, which 98.3% identical to the amino acid sequence of SEQ ID NO: 18 of the instant application (page 58, lines 11-16; see also sequence alignment attached to the instant Office Action as Appendix F).  Chang states that the CD28 cytoplasmic domain can be utilized as the costimulatory domain in the CAR (page 28, lines 22-29 through page 29, lines 1-9).  It is noted that the CD28 domain of SEQ ID NO: 26 of Chang is 100% identical to the costimulatory domain amino acid sequence of SEQ ID NO: 22 recited in instants claim 53 and 57 (see sequence alignment attached to the instant Office Action as Appendix G).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the engineered T cell comprising a chimeric antigen receptor (CAR) specific for CD138 and at least one other CAR specific for an antigen, such as CD38, of Ma et al. by utilizing the anti-CD138 scFv sequences as taught by Chang.  The person of ordinary skill in the art would have been motivated to make that modification because the CD138 molecule is a tumor antigen associated with multiple myeloma and single and dual CAR constructs comprising the anti-CD138 scFv sequences of Chang bind and inhibit CD138 (see Chang, page 13, lines 9-11; page 56, lines 1-7; page 59, lines 25-29 through page 60; Figures 4D, 5, 6A, 7A-7B, 8, 9A, 10A, 10B). The person of ordinary skill in the art reasonably would have expected success because Chang successfully demonstrate that single and dual CARs comprising anti-CD138 scFv sequences bind CD138 and kill multiple myeloma cells over a short and long period of time (page 59, lines 25-29 through page 60; Figures 4D, 5, 6A, 7A-7B, 8, 9-10). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.




Conclusion
No claims are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
19 September 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
Appendix A
Qy= instant SEQ ID NO: 22
Db= SEQ ID NO: 113 of Dusseaux (WO 2017/025323)


RESULT 1
AASEQ2_09222022_131328

  Query Match             92.8%;  Score 206;  DB 1;  Length 41;
  Best Local Similarity   95.0%;  
  Matches   38;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 SKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 40
              |||||  |||||||||||||||||||||||||||||||||
Db          2 SKRSRGGHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 41

Appendix B
Qy= instant SEQ ID NO: 15
Db= SEQ ID NO: 66 of Dusseaux (WO 2017/025323)


; GENERAL INFORMATION
;  APPLICANT: CELLECTIS
;  TITLE OF INVENTION: CELLS FOR IMMUNOTHERAPY ENGINEERED FOR TARGETING CD38 ANTIGEN AND
;  TITLE OF INVENTION:FOR CD38 GENE INACTIVATION
;  FILE REFERENCE: DI2015-10US1
;  CURRENT APPLICATION NUMBER: US/15/751,472A
;  CURRENT FILING DATE: 2018-02-08
;  PRIOR APPLICATION NUMBER: PCT/EP2016/067800
;  PRIOR FILING DATE: 2016-07-26
;  PRIOR APPLICATION NUMBER: PCT/EP2016/051467
;  PRIOR FILING DATE: 2016-01-25
;  PRIOR APPLICATION NUMBER: DK PA201570518
;  PRIOR FILING DATE: 2015-08-11
;  NUMBER OF SEQ ID NOS: 174
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 66
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
;  FEATURE:
;  OTHER INFORMATION: VL chain for GMB005
US-15-751-472A-66

  Query Match             100.0%;  Score 556;  DB 3;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGQGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGQGTKVEIK 107


Appendix C
Qy= instant SEQ ID NO: 16
Db= SEQ ID NO: 70 of Dusseaux (WO 2017/025323)

RESULT 1
AASEQ2_09222022_100017

  Query Match             100.0%;  Score 643;  DB 1;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGFTFNSFAMSWVRQAPGKGLEWVSAISGSGGGTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGFTFNSFAMSWVRQAPGKGLEWVSAISGSGGGTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYFCAKDKILWFGEPVFDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYFCAKDKILWFGEPVFDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

Appendix D
Qy= instant SEQ ID NO: 13
Db= SEQ ID NO: 16 of Chang (WO 2016/130598)


BDD64936
ID   BDD64936 standard; protein; 107 AA.
XX
AC   BDD64936;
XX
DT   06-OCT-2016  (first entry)
XX
DE   Anti-CD138 scFv antibody VL region, SEQ ID 16.
XX
KW   CD138; Syndecan-1; cancer; cytostatic; hematological-gen.;
KW   immunomodulator; light chain variable region; multiple myeloma;
KW   single chain antibody; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          24..34
FT                   /label= CDR1
FT   Region          50..56
FT                   /label= CDR2
FT   Region          91..97
FT                   /label= CDR3
XX
CC PN   WO2016130598-A1.
XX
CC PD   18-AUG-2016.
XX
CC PF   09-FEB-2016; 2016WO-US017219.
XX
PR   09-FEB-2015; 2015US-0114045P.
PR   27-FEB-2015; 2015US-0121862P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Chang L;
XX
DR   WPI; 2016-50312Q/59.
XX
CC PT   New chimeric antigen receptor (CAR) specific for cluster of 
CC PT   differentiation (CD)-138 and B cell maturation antigen (BCMA), for 
CC PT   generating CAR modified cells, and for treating subject having cancer, 
CC PT   e.g. multiple myeloma.
XX
CC PS   Disclosure; SEQ ID NO 16; 93pp; English.
XX
CC   The present invention relates to a novel chimeric antigen receptor (CAR) 
CC   specific for CD138 and B cell maturation antigen (BCMA). The CAR 
CC   comprises: a first antigen-binding domain for CD138 and a second antigen-
CC   binding domain specific for BCMA; a first single chain Fv (scFv) specific
CC   for CD138 and a second scFv specific for BCMA; and a CD28 transmembrane 
CC   domain. The invention also provides: (1) a method for generating CAR 
CC   modified cells; and (2) a method for treating a subject having cancer or 
CC   at risk of having cancer. The CAR is useful for generating CAR modified 
CC   cells which is useful for preparing a composition; and for treating a 
CC   subject having cancer or at risk of having cancer, where the cancer is 
CC   multiple myeloma. The present sequence is an anti-CD138 scFv antibody 
CC   light chain variable region (VL) region, which is used in the chimeric 
CC   antigen receptor of the invention.
XX
SQ   Sequence 107 AA;

  Query Match             100.0%;  Score 556;  DB 23;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSTSSLSASLGDRVTISCSASQGINNYLNWYQQKPDGTVELLIYYTSTLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSTSSLSASLGDRVTISCSASQGINNYLNWYQQKPDGTVELLIYYTSTLQSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEPEDIGTYYCQQYSKLPRTFGGGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEPEDIGTYYCQQYSKLPRTFGGGTKLEIK 107






Appendix E
Qy= instant SEQ ID NO: 14
Db= SEQ ID NO: 15 of Chang (WO 2016/130598)


BDD64935
ID   BDD64935 standard; protein; 122 AA.
XX
AC   BDD64935;
XX
DT   06-OCT-2016  (first entry)
XX
DE   Anti-CD138 scFv antibody VH region, SEQ ID 15.
XX
KW   CD138; Syndecan-1; cancer; cytostatic; heavy chain variable region;
KW   hematological-gen.; immunomodulator; multiple myeloma;
KW   single chain antibody; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          22..35
FT                   /label= CDR1
FT   Region          50..62
FT                   /label= CDR2
FT   Region          99..111
FT                   /label= CDR3
XX
CC PN   WO2016130598-A1.
XX
CC PD   18-AUG-2016.
XX
CC PF   09-FEB-2016; 2016WO-US017219.
XX
PR   09-FEB-2015; 2015US-0114045P.
PR   27-FEB-2015; 2015US-0121862P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Chang L;
XX
DR   WPI; 2016-50312Q/59.
XX
CC PT   New chimeric antigen receptor (CAR) specific for cluster of 
CC PT   differentiation (CD)-138 and B cell maturation antigen (BCMA), for 
CC PT   generating CAR modified cells, and for treating subject having cancer, 
CC PT   e.g. multiple myeloma.
XX
CC PS   Disclosure; SEQ ID NO 15; 93pp; English.
XX
CC   The present invention relates to a novel chimeric antigen receptor (CAR) 
CC   specific for CD138 and B cell maturation antigen (BCMA). The CAR 
CC   comprises: a first antigen-binding domain for CD138 and a second antigen-
CC   binding domain specific for BCMA; a first single chain Fv (scFv) specific
CC   for CD138 and a second scFv specific for BCMA; and a CD28 transmembrane 
CC   domain. The invention also provides: (1) a method for generating CAR 
CC   modified cells; and (2) a method for treating a subject having cancer or 
CC   at risk of having cancer. The CAR is useful for generating CAR modified 
CC   cells which is useful for preparing a composition; and for treating a 
CC   subject having cancer or at risk of having cancer, where the cancer is 
CC   multiple myeloma. The present sequence is an anti-CD138 scFv antibody 
CC   heavy chain variable region (VH) region, which is used in the chimeric 
CC   antigen receptor of the invention.
XX
SQ   Sequence 122 AA;

  Query Match             100.0%;  Score 655;  DB 23;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGSELMMPGASVKISCKATGYTFSNYWIEWVKQRPGHGLEWIGEILPGTGRTIY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQSGSELMMPGASVKISCKATGYTFSNYWIEWVKQRPGHGLEWIGEILPGTGRTIY 60

Qy         61 NEKFKGKATFTADISSNTVQMQLSSLTSEDSAVYYCARRDYYGNFYYAMDYWGQGTSVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATFTADISSNTVQMQLSSLTSEDSAVYYCARRDYYGNFYYAMDYWGQGTSVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122


Appendix F
Qy= instant SEQ ID NO: 18
Db= SEQ ID NO: 36 of Chang (WO 2016/130598)


BDD64956
ID   BDD64956 standard; protein; 247 AA.
XX
AC   BDD64956;
XX
DT   06-OCT-2016  (first entry)
XX
DE   Anti-CD138 scFv antibody, SEQ ID 36.
XX
KW   CD138; Syndecan-1; cancer; cytostatic; hematological-gen.;
KW   immunomodulator; multiple myeloma; single chain antibody; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2016130598-A1.
XX
CC PD   18-AUG-2016.
XX
CC PF   09-FEB-2016; 2016WO-US017219.
XX
PR   09-FEB-2015; 2015US-0114045P.
PR   27-FEB-2015; 2015US-0121862P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Chang L;
XX
DR   WPI; 2016-50312Q/59.
XX
CC PT   New chimeric antigen receptor (CAR) specific for cluster of 
CC PT   differentiation (CD)-138 and B cell maturation antigen (BCMA), for 
CC PT   generating CAR modified cells, and for treating subject having cancer, 
CC PT   e.g. multiple myeloma.
XX
CC PS   Example 2; SEQ ID NO 36; 93pp; English.
XX
CC   The present invention relates to a novel chimeric antigen receptor (CAR) 
CC   specific for CD138 and B cell maturation antigen (BCMA). The CAR 
CC   comprises: a first antigen-binding domain for CD138 and a second antigen-
CC   binding domain specific for BCMA; a first single chain Fv (scFv) specific
CC   for CD138 and a second scFv specific for BCMA; and a CD28 transmembrane 
CC   domain. The invention also provides: (1) a method for generating CAR 
CC   modified cells; and (2) a method for treating a subject having cancer or 
CC   at risk of having cancer. The CAR is useful for generating CAR modified 
CC   cells which is useful for preparing a composition; and for treating a 
CC   subject having cancer or at risk of having cancer, where the cancer is 
CC   multiple myeloma. The present sequence is an anti-CD138 scFv antibody 
CC   comprising a linker peptide, which is used in the chimeric antigen 
CC   receptor of the invention.
XX
SQ   Sequence 247 AA;

  Query Match             98.3%;  Score 1259;  DB 23;  Length 247;
  Best Local Similarity   98.4%;  
  Matches  243;  Conservative    0;  Mismatches    0;  Indels    4;  Gaps    2;

Qy          1 DIQMTQSTSSLSASLGDRVTISCSASQGINNYLNWYQQKPDGTVELLIYYTSTLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSTSSLSASLGDRVTISCSASQGINNYLNWYQQKPDGTVELLIYYTSTLQSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEPEDIGTYYCQQYSKLPRTFGGGTKLEIKGSTSGSGK--SSE 118
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||  |||
Db         61 RFSGSGSGTDYSLTISNLEPEDIGTYYCQQYSKLPRTFGGGTKLEIKGSTSGSGKPGSSE 120

Qy        119 G--KGQVQLQQSGSELMMPGASVKISCKATGYTFSNYWIEWVKQRPGHGLEWIGEILPGT 176
              |  |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GSTKGQVQLQQSGSELMMPGASVKISCKATGYTFSNYWIEWVKQRPGHGLEWIGEILPGT 180

Qy        177 GRTIYNEKFKGKATFTADISSNTVQMQLSSLTSEDSAVYYCARRDYYGNFYYAMDYWGQG 236
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GRTIYNEKFKGKATFTADISSNTVQMQLSSLTSEDSAVYYCARRDYYGNFYYAMDYWGQG 240

Qy        237 TSVTVSS 243
              |||||||
Db        241 TSVTVSS 247

Appendix G

Qy= instant SEQ ID NO: 22
Db= SEQ ID NO: 26 of Chang (WO 2016/130598)



RESULT 1
AASEQ2_09222022_074047

  Query Match             100.0%;  Score 222;  DB 1;  Length 41;
  Best Local Similarity   100.0%;  
  Matches   40;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 40
              ||||||||||||||||||||||||||||||||||||||||
Db          2 SKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 41